Citation Nr: 0026855	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  95-02 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized private hospital care received in September 
1992.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel
INTRODUCTION

The veteran had active service from November 1967 to 
September 1969.

This appeal originally arose from a December 1994 decision by 
the Department of Veterans Affairs (VA) Medical Center, 
Topeka, which denied entitlement to reimbursement or payment 
of the expenses incurred in connection with treatment of the 
veteran at the Lawrence Memorial Hospital, Lawrence, Kansas, 
in September 1992 as the claim was not timely filed.

The record shows that the veteran's claim was remanded by the 
Board of Veterans' Appeals (Board) in March 1998 for further 
development.  The clinic of original jurisdiction thereafter 
determined that the claim had been timely filed; a decision 
was entered in August 1998 which found that the veteran was 
eligible for the treatment, that the treatment was emergent 
but that, as a VA facility was available, the veteran's claim 
remained denied.  The Board again remanded the claim for 
development in April 1999 and the case was returned to the 
Board in September 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  At the time of the veteran's treatment from September 25, 
1992, to September 28, 1992, at Lawrence Memorial Hospital, 
Lawrence, Kansas, for a myocardial infarction, he had a total 
disability permanent in nature resulting from a service-
connected disability.

3.  The hospitalization of the veteran in September 1992 at 
Lawrence Memorial Hospital was necessitated by a medical 
emergency; a VA or other Federal medical facility was not 
feasibly available.
CONCLUSION OF LAW

The criteria for reimbursement or payment of the medical 
expenses incurred in connection with treatment of the veteran 
at Lawrence Memorial Hospital, Lawrence, Kansas from 
September 25, 1992, to September 28, 1992, have been met.  38 
U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for reimbursement or 
payment for the cost of unauthorized medical services is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

For the veteran to establish entitlement to reimbursement or 
payment of the cost of unauthorized medical services, all of 
the three criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 must be satisfied.  Not only must treatment be for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; or (4) any illness, injury or dental condition in 
the case of veteran who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31, but it must be shown that a 
medical emergency existed with delay being hazardous to life 
or health, and that a VA or other Federal facility was not 
feasibly available.

The record shows that the veteran was seen in the emergency 
room of Lawrence Memorial Hospital, Lawrence, Kansas on 
September 25, 1992, for complaints of severe back discomfort 
with radiation to his right arm and numbness of the left arm 
which occurred while mowing the lawn.  It was reported that 
he initially sought assistance from a chiropractor in Kansas 
City but did not get significant relief and, subsequently, 
upon returning to Lawrence that day, came to the emergency 
room because of the persistence of pain.  It was indicated 
that he had been told the previous day by a psychiatrist that 
he was having an anxiety attack.  Testing suggested an 
approximately 24 hour old inferior wall myocardial infarction 
and he was admitted.  Once stabilized he was transferred to 
the intensive care unit.  He was discharged against medical 
advice on September 28 with diagnoses which included inferior 
wall myocardial infarction; approximately September 24, 1992.

The veteran testified at a hearing on appeal conducted in 
February 1995 that he had gone to the chiropractor on 
September 24, 1992, because he thought that he had pulled a 
back muscle.  He related that a psychiatrist told him to take 
medication as he was having symptoms of an anxiety attack and 
that, when this did not relieve the symptoms, and his 
condition got worse and worse, he called the hospital and was 
told to come in immediately because he was having a heart 
attack.

The criteria spelled out above govern entitlement to payment 
or reimbursement of the cost of unauthorized private medical 
care.  As this veteran had a total disability permanent in 
nature resulting from a service-connected disability and, 
given the nature of the veteran's condition, the clinic of 
original jurisdiction concluded that treatment was emergent, 
the only question let to address is whether VA facilities 
were feasibly available.

The Board finds that, after reviewing the veteran's sworn 
testimony, given the emergent nature of the veteran's 
condition when he sought treatment in Lawrence, Kansas, on 
September 25, 1992, for all intents and purposes a VA or 
other Federal medical facility was not available to provide 
the needed treatment.  Therefore, payment or reimbursement of 
the costs of the private hospitalization at Lawrence Memorial 
Hospital from September 25 to September 25, 1992, is in 
order.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The benefit 
of the doubt has been resolved in the veteran's favor. 38 
U.S.C.A. § 5107.


ORDER

Entitlement to reimbursement or payment for the cost of 
unauthorized private hospital care in September 1992 is 
granted.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

